DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group II, claims 23-29, in the reply filed on July 11, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2012/0194974) in view of Bookbinder et al. (2013/0224492).  Regarding claims 23 and 30-31, Weber discloses an alkali aluminosilicate glass having a region under a compressive stress, the region extending from a surface of the glass surface to a depth of layer of in the range of 20-200 µm, which meets the claimed limitation of at least 40 µm ([0113]).  Weber teaches the glass article has a compressive stress at the surface and a first compressive stress at a first depth.  More specifically, Weber shows in figure 8C a stress profile along the depth of the glass, wherein the horizontal axis is the depth of layer. An enlarged version of the graph is provided with gridlines herein with vertical markers defining a depth at 30% and 70% of the depth of layer. As can be seen, the compressive stress at the surface (horizontal line) is less than the compressive stress at the first depth of 30%, or 40%, of the depth of layer.

    PNG
    media_image1.png
    349
    147
    media_image1.png
    Greyscale

However, the compressive stress at the first depth is not a buried peak. Bookbinder similarly discloses a strengthened alkali aluminosilicate glass article having a region under a compressive stress, the region extending from a surface of aluminosilicate glass article to a depth of layer of at least 40 µm within the glass article ([0021], [0038]). Bookbinder further shows in figure 3 a stress profile for the glass article, which is duplicated here with reference lines. Note two vertical lines were inserted to show the depth of layer area between 30-70% of the depth of layer. As can be seen in the figure, the compressive stress profiles 310 and 320 comprise a buried peak. Bookbinder teaches buried peaks are a result of heat treating the glass after ion exchange, to allow the ions to diffuse deeper ([0044]-[0045]). It is inferred that the position of the buried peak can be adjusted depending on the heat treatment, providing for a deeper buried peak (i.e. 320) or shallower buried peak (310). In figure 3, stress profile 320 clearly shows a buried peak located in an area between 30% to 70% of the depth of layer. Bookbinder teaches the deeper depth of the buried peak provides for damage resistance ([0048]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the alkali aluminosilicate glass of Weber to further comprises of a buried peak at a first depth between 30% and 70% of the depth of layer, by controlling the heat treatment, as it provides for damage [AltContent: connector]resistance as taught by Bookbinder.
[AltContent: connector][AltContent: textbox (70%)][AltContent: textbox (30%)]
    PNG
    media_image2.png
    395
    503
    media_image2.png
    Greyscale



Regarding claim 24, Weber teaches the compressive stress at the surface is in the range of 300-500MPa, which is at least about 100MPa ([0093]).
Regarding claim 25, Weber teaches the first compressive stress can have a peak compressive stress at a first depth in the range of 5-50 µm from the outer surface ([0113]). Thus, having a first depth of about 25 µm is suggested by this range. Weber also disclose a depth of layer in the range of 20-200 µm. Such a range provides for a first depth which overlaps with the claimed first depth of about 25 µm.  For example, with a depth of layer of 80µm, the a first compressive stress at 30% of the depth of layer will results in a depth of layer of 24 µm, which is about 25 µm. 
Regarding claim 26, Weber teaches the first compressive stress is in the range of 200-2000MPa, which encompasses at least about 350MPa ([0113]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over by Weber et al. (2012/0194974) and Bookbinder et al. (2013/0224492) as applied to claim 23 above, and further in view of Hachitani (6,607,999).  Weber fails to disclose a retained strength.  Hachitani teaches an alkali aluminosilicate glass strengthened by an ion exchange process utilizing a double salt bath comprising NaNO3 and KNO3, wherein the strengthened glass experiences a retained strength of at least 200 MPa ([0125], ]0135], [0254]).  Hachitani teaches providing for a thick compressive layer, such as 50 µm or more can provide retained strength in the glass even when damaged ([0125]). Thus, it would have been obvious to one of ordinary skill in the art to have provided for a glass having a retained strength of at least 200 MPa in the glass of Weber to provide strength even when the surface is damaged, as taught by Hachitani.
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2012/0194974) and Bookbinder et al. (2013/0224492) as applied to claim 23 above, and further in view of Bookbinder et al. (2012/0135226). Weber teaches a compressive stress at the surface that can be about 900MPa ([0093]). Weber also teaches in figure 7C a compressive stress at the surface (cs’) of greater than 900 MPa with a depth of layer of 50 µm. However, Weber does not specify a composition of the aluminosilicate glass. Bookbinder teaches in another reference ‘226 an alkali aluminosilicate glass strengthened by an ion exchange process ([0002], [0004], [0006]), the process comprising ion exchange of smaller alkali metal ions with larger ones ([0017]). Bookbinder ‘226 further teaches an example wherein the glass has a surface compressive stress of greater than 900MPa and composition comprising Al2O3, B2O3, K2O, and Na2O that satisfies the composition of claim 28 and the claimed formula of claim 29. For example, example 49 in Table I provides for an alkali aluminosilicate glass comprising at least 50 mol% SiO2 and at least 11 mol% Na2O and a calculated result of 216 mol% according to the formula in claim 29, which is greater than zero. Furthermore, exampled 49 has a surface compressive stress of 951 MPa (table II). Bookbinder ‘226 teaches such a glass has high damage resistance ([0003]-[0004]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a similar aluminosilicate glass composition for the glass of Weber, as such a composition is capable of being strengthened through an ion exchange process to achieve a surface compressive stress of at least 900 MPa, as taught by Bookbinder. 
Response to Arguments
Applicant’s arguments, filed October 27, 2022, with respect to the rejection(s) of claim 23 under Weber have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bookbinder.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741